t c summary opinion united_states tax_court samie m and nora l finch petitioners v commissioner of internal revenue respondent docket no 20308-04s filed date samie m and nora l finch pro sese william j gregg for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year after concessions the issues for decision are whether petitioners are entitled to miscellaneous_itemized_deductions of dollar_figure as claimed on their federal_income_tax return whether petitioners are entitled to a charitable_contribution_deduction of dollar_figure for taxable_year and whether petitioners are entitled to a deduction for medical and dental expenses of dollar_figure for taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in moorefield west virginia on the date the petition was filed in this case 1petitioners claimed deductions for two dependency_exemptions and schedule e expenses of dollar_figure on their federal_income_tax return respondent in the notice_of_deficiency disallowed the deductions for the two dependency_exemptions and the schedule e expenses however at trial respondent conceded that petitioners are entitled to deduct the two dependency_exemptions and the schedule e expenses 2this amount has been calculated by petitioners taking into account the 2-percent floor imposed by sec_67 the amount claimed before the limitation was dollar_figure 3this amount has been calculated by petitioners taking into consideration the 5-percent floor imposed by sec_213 the amount reported before the limitation was dollar_figure during taxable_year petitioners lived in moorefield west virginia petitioners chose to live in moorefield west virginia for personal reasons during the year in issue samie m finch petitioner was employed as a nonunion ironworker by cianbro cianbro’s headquarters was in pittsfield maine cianbro had a regional_office in baltimore maryland and it was out of this office that petitioner was based as an employee of cianbro petitioner traveled to different job sites within his region those job sites included annapolis maryland union bridge maryland arlington virginia and baltimore maryland petitioner drove from his residence in moorefield west virginia to the job site and returned home each night according to petitioner he made the following round trips during taxable_year to baltimore maryland to union bridge maryland to the pentagon or arlington virginia and to the bay bridge in annapolis maryland the monthly mileage figures for these trips together with the cost of meals by month were reported on a summary sheet also attached to the summary sheet were mapquest directions to each job site dated date also during the year in issue petitioner was a pastor in the first church of god in christ located in piedmont west virginia petitioner did not receive compensation_for his services as a pastor during taxable_year during taxable_year petitioner nora l finch was retired and received social_security_benefits petitioners filed a joint federal_income_tax return for which included a schedule a itemized_deductions a schedule b interest and ordinary dividends and a schedule e supplemental income and loss on their jointly filed tax_return petitioners reported adjusted_gross_income of dollar_figure and claimed schedule a itemized_deductions of dollar_figure on their schedule a petitioners claimed the following deductions in pertinent part itemized_deductions amount line line line line line line line line line line medical and dental expenses dollar_figure net medical deduction state_and_local_income_taxes big_number other taxe sec_262 total taxes big_number gifts by cash or check big_number total gifts to charity big_number unreimbursed employee business_expenses big_number big_number net limited miscellaneous deduction total itemized_deductions big_number on date respondent issued petitioners a notice_of_deficiency for taxable_year respondent disallowed dollar_figure of petitioners’ claimed dollar_figure schedule a itemized_deductions for taxable_year the dollar_figure disallowed by 4it appears from adding together the disallowed items that the total amount disallowed should be dollar_figure rounded to the nearest dollar respondent consists of a disallowed net medical deduction of dollar_figure disallowed total gifts to charity of dollar_figure and disallowed net limited miscellaneous_itemized_deductions of dollar_figure discussion in general the commissioner’s determination in a notice_of_deficiency is presumed correct 290_us_111 in pertinent part rule a provides the general_rule that the burden_of_proof shall be upon the petitioner in certain circumstances however if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability sec_7491 places the burden_of_proof on the commissioner sec_7491 rule a credible_evidence is ‘the quality of evidence which after critical analysis a court would find sufficient to base a decision on the issue if no contrary evidence were submitted’ 122_tc_143 quoting 116_tc_438 sec_7491 applies only if the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner for witnesses 5we interpret the quoted language as requiring the taxpayer’s evidence pertaining to any factual issue to be evidence the court would find sufficient upon which to base a decision on the issue in favor of the taxpayer see bernardo v commissioner tcmemo_2004_199 information documents meetings and interviews sec_7491 although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to any of the issues in the present case sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir moreover deductions are a matter of legislative grace and are allowed only as specifically provided by statute 503_us_79 292_us_435 with these well-established propositions in mind we must determine whether petitioners have satisfied their burden of proving that they are entitled to the claimed itemized_deductions mentioned above miscellaneous_itemized_deductions as previously stated on their schedule a for taxable_year petitioners claimed miscellaneous_itemized_deductions of dollar_figure for job expenses_incurred during taxable_year the deduction was claimed for expenses_incurred relating to petitioner’s travel between his residence in moorefield west virginia and construction work sites in baltimore maryland arlington virginia union bridge maryland and annapolis maryland respondent disallowed the deductions in full respondent determined that petitioners did not substantiate the claimed expenses or if substantiated petitioners did not prove that the expenses were not reimbursed by petitioner’s employer nor did petitioners prove that moorefield west virginia was petitioner’s tax_home sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expense to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite the performance of services as an employee constitutes a trade_or_business see sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 affd 557_f2d_1095 5th cir the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir the determination of whether an expenditure satisfies the requirements of sec_162 is a question of fact 112_tc_183 in the case of travel_expenses entertainment_expenses and expenses paid_or_incurred with respect to listed_property eg passenger automobiles sec_274 overrides the cohan doctrine and expenses are deductible only if the taxpayer meets the section’s stringent substantiation requirements sec_274 sec_280f 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 specifically provides sec_274 substantiation required --no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift this section contemplates that no deduction or credit shall be allowed a taxpayer on the basis of such approximations or unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs supra in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary log statement of expenses trip sheet or similar record and documentary_evidence which in combination are sufficient to establish each element of each expense or use sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s record of the elements of expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra thus no deduction for expenses under sec_274 may be allowed on the basis of any approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 petitioner did not keep a handwritten log of his travel and meals in order to substantiate his claimed business travel for petitioner offered into evidence the typed summary of his travel and an information sheet from his employer showing trips to job sites the typed summary as stated before shows the number of round trips made from petitioner’s home to the job sites the round-trip mileage and the meal expenses paid there are no receipts in the record indicating meal expenses in addition the court cannot determine what the numbers on the information sheet from petitioner’s employer indicate further petitioner did not explain the information sheet nor did he testify as to its contents petitioner received dollar_figure as reimbursement from his employer for every day he traveled to a nongovernment work site such as baltimore maryland or union bridge maryland the dollar_figure was to reimburse him for gasoline expenses and meal expenses paid during work-related travel also petitioner’s employer reimbursed him cents per mile for traveling expenses in addition to the dollar_figure per day we believe petitioner did travel to the job sites during however we conclude that petitioner has not satisfied the substantiation requirements of sec_274 as to the mileage and meal expenses although for the sake of argument if we conclude that petitioner has satisfied the substantiation requirements of sec_274 as to the mileage and meal expenses petitioner has not shown that he was not reimbursed for all of his traveling expenses ie mileage and meals by his employer further even if petitioner could substantiate the travel_expenses in issue and that such amounts were not reimbursed by his employer upon the basis of the record we conclude that baltimore maryland and not moorefield west virginia was petitioner’s tax_home and therefore he would be entitled to reimbursement only for travel while he was away from his employer’s regional_office in baltimore maryland on work assignment the mileage for these trips is not in the record and thus we could not make a cohan determination charitable_contribution as previously stated petitioners on their schedule a filed with their federal_income_tax return for taxable_year claimed a deduction for contributions to charity by cash or check of dollar_figure respondent determined that petitioners did not adequately substantiate any of their claimed charitable_contribution_deduction a deduction generally is allowed for any charitable_contribution made within the taxable_year sec_170 as previously stated taxpayers generally must keep records sufficient to establish the amounts of the items required to be shown on their federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making cohan v commissioner f 2d pincite we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 deductions for charitable_contributions are subject_to further substantiation requirements sec_170 generally such deductions must be substantiated with reliable written records reflecting the name of the donee the date of the contribution and either the amount of any cash contribution or a description of the property contributed sec_1_170a-13 and b income_tax regs deductions for contributions of dollar_figure or more are disallowed in the absence of a contemporaneous written acknowledgment of the contribution by the donee sec_170 sec_1_170a-13 income_tax regs petitioners provided a typed receipt signed by bishop henderson wheeler acknowledging that petitioners contributed dollar_figure to the first church of god in christ petitioners testified that a total amount of dollar_figure was contributed by them during the taxable_year at sunday worship services in view of the fact that petitioners attended services regularly and that we believe the receipt is credible we find that the receipt is sufficient substantiation of petitioners’ charitable_contribution of dollar_figure however petitioners have not testified as to or substantiated charitable_contributions above that amount thus we conclude that petitioners are entitled to a charitable_contribution_deduction of dollar_figure for the taxable_year medical and dental expenses as previously stated on their schedule a for taxable_year petitioners claimed a deduction for medical and dental expenses_incurred of dollar_figure above the 5-percent floor respondent disallowed the deduction in full respondent determined that petitioners did not prove that the expenses were 6this amount is rounded to the nearest dollar incurred or if incurred that they were paid during taxable_year sec_213 allows as a deduction any expenses that are paid during the taxable_year for the medical_care of the taxpayer his spouse and dependents and that are not_compensated_for_by_insurance_or_otherwise 79_tc_313 the deduction is allowed only to the extent the amount exceeds percent of adjusted_gross_income sec_213 sec_1_213-1 income_tax regs the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 estate of smith v commissioner supra pincite- petitioners testified that they paid dollar_figure in medical_expenses during taxable_year giving petitioners the benefit of the doubt we find that petitioners’ testimony substantiates medical_expenses of dollar_figure however as previously stated the deduction for medical_expenses is allowed only to the extent the amount exceeds percent of adjusted_gross_income sec_213 sec_1_213-1 income_tax regs because petitioners reported adjusted_gross_income for taxable_year of dollar_figure dollar_figure does not exceed percent of petitioners’ adjusted_gross_income therefore since petitioners did not testify as to any other medical and dental expenses and they have not offered into evidence any documentation substantiating other medical and dental expenses we conclude that they are not entitled to any medical and dental expense deduction for taxable_year see sec_213 sec_1_213-1 income_tax regs reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
